In re Certain Underwriters Subscribing to Cover Note 95-3317(A); Certain Underwriters Subscribing to Policy of Insurance 95-3317(B); Certain Underwriters Subscribing to Cover Note 96-3393(A); Certain Underwriters Subscribing to Policy of Insurance 96 — 3393(B);—Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Mary, 16th Judicial District Court Div. E, No. 99,091; to the Court of Appeal, First Circuit, No. 2001 CA 2219.
Writ denied as to all matters not voluntarily dismissed by the parties. “Proce*1130dural Status Report” filed April 16, 2003, is not considered.